Citation Nr: 9909976	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
cervical and thoracic spine strain with limitation of motion, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
status post fracture of the coccyx.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
June 1982.  

This appeal arises from a September 1996 rating decision of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the veteran's 
evaluations for status post cervical and thoracic spine 
strain with limitation of motion and chondromalacia of the 
left knee, from noncompensable to 10 percent, effective 
June 1996.  The RO denied a compensable evaluation for status 
post fracture of the coccyx.  


REMAND

The veteran and his representative contend, in essence, that 
the veteran's service-connected disabilities are more severe 
than the current evaluations reflect.  It is important to 
note at the outset that the veteran was afforded a personal 
hearing before a hearing officer at the RO in July 1997.  A 
thorough review of the claims folder reveals that a copy of 
the hearing transcript is not associated with the claims 
file.  The RO should attempt to locate the hearing transcript 
so that it can used in the adjudication of this claim.  If 
the transcript cannot be located, the veteran should be given 
the option of another personal hearing.  

Additionally, the veteran's representative raised the issue 
of service connection for a lumbosacral condition.  It is 
maintained that the RO should determine the relationship the 
veteran's present lumbosacral disability has with the severe 
trauma he sustained on active duty.  Although it is noted in 
the claims folder that the veteran sustained lumbar spine 
injuries in 1989 during an automobile accident, the 
representative points out that the veteran was treated for a 
lumbosacral condition prior to the 1989 automobile accident.  
This issue is inextricably intertwined with the issue of an 
increased rating for coccyx fracture residuals.

Finally, the RO's attention is directed to the decision of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) in the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Therein, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1998) or 38 C.F.R. § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The veteran's most recent VA 
orthopedic examination was in August 1996.  This examination 
did not discuss pain on use as it related to any of the 
veteran's service-connected disabilities. 

The Board finds that a remand for further development is now 
required, even though it will, regrettably, delay a decision 
in this matter.  See 38 C.F.R. §§ 3.327, 19.9 (1998).  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should appropriately contact 
the veteran and obtain the names and 
addresses of any private medical 
providers who have treated the veteran 
for his service-connected disabilities 
presently on appeal.  After securing the 
necessary release, the RO should obtain 
copies of those records and associate 
them with the claims file.  If there are 
no such records, or if such records are 
not available, the RO should clearly 
document that fact in the claims file.  

2.  The RO should obtain and associate 
with the veteran's claims file copies of 
all VA inpatient and outpatient treatment 
records from September 1997 to the 
present pertaining to treatment the 
veteran received for his service-
connected disabilities presently on 
appeal.  

3.  After the above-mentioned development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination for purposes of assessing the 
current severity of his service-connected 
disabilities presently on appeal.  All 
indicated studies, to include range of 
motion testing in all directions (in 
degrees), 
X- ray examinations and any other tests 
deemed necessary by the examiner, should 
be performed.  The veteran's claims file 
and a copy of this entire remand is to be 
made available to the examining physician 
for review in connection with the 
examination of the veteran so that the 
physician may review pertinent aspects of 
the veteran's medical history.  The 
examiner should be asked to determine 
whether the cervical and thoracic spine, 
left knee or residuals of coccyx fracture 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excessive 
fatigability or incoordination.  The 
examiner should be asked to express an 
opinion of whether pain significantly 
limits functional ability during flare-
ups or when the aforementioned 
disabilities are used repeatedly over a 
period of time.  This determination also 
should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  In addition, the 
examiner should comment on the effects of 
pain on the service-connected 
disabilities and on the veteran's ability 
to pursue gainful employment.  The 
examiner is to express an opinion whether 
the veteran has a lumbar spine disability 
and, if so, whether it is at least as 
likely as not that a lumbar spine 
disability was due to service injury, or 
due to or aggravated by a service-
connected disability.  Any symptoms due 
to a lumbosacral spine disability should 
be differentiated, to the extent 
possible, from symptoms due to the 
service-connected coccyx fracture 
residuals.  If a service-connected 
disability has aggravated the lumbar 
spine, the examiner is to express an 
opinion as to the degree of aggravation 
involved.  All opinions expressed must be 
accompanied by complete rationale.  If 
the examiner is unable to provide any of 
the requested opinions, that fact should 
be so stated.  The examination report is 
to be typed and incorporated with the 
veteran's claims file.  

4.  The RO should locate the transcript 
of the personal hearing conducted at the 
RO in July 1997 and associate the 
transcript with the claims file.  If the 
RO is unable to locate the transcript, 
the veteran should be offered the 
opportunity to testify at another RO 
personal hearing.  

5.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, including if the examination 
report does not include the results of 
tests for pain of the affected joints, or 
an explanation by the examiner for the 
lack thereof, appropriate corrective 
action is to be implemented.  

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should review the 
evaluations assigned each of the 
veteran's disabilities, and determine 
whether the claims may be granted.  If 
the benefits remain denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, to include a detailed analysis 
of the reasons for the RO's 
determination, and afforded the 
appropriate period of time in which to 
respond.  If the veteran's claim for 
service connection for a lumbar spine is 
denied, the veteran must be so notified 
and provided his appellate rights.  
Thereafter, in accordance with current 
appellate procedures, the claims file, to 
include all evidence received in 
connection with the requests herein, is 
to be returned to the Board for further 
appellate review.  

By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






